IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42765

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 611
                                                )
       Plaintiff-Respondent,                    )   Filed: September 2, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL ALLEN PASBORG,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of five years with two years
       determinate for eluding a peace officer and driving without privileges, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Michael Allen Pasborg was found guilty of eluding a peace officer, Idaho Code § 49-
1404(2) and driving without privileges, I.C. § 18-8001. The district court sentenced Pasborg to a
unified term of five years with two years determinate to run consecutively to a previous sentence.
Pasborg appeals asserting that the district court abused its discretion by imposing an excessive
sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pasborg’s judgment of conviction and sentence are affirmed.




                                                   2